Citation Nr: 1241746	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision, which awarded service connection for PTSD and assigned an initial 50 percent rating.

In October 2007, the Veteran testified at a Travel Board hearing before one of the undersigned Veterans Law Judges.  A transcript of this hearing is associated with the claims file. 

In February 2008 the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD.  In February 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In August 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  This issue was again remanded by the Board for further development in February 2012.

As noted in the August 2010 and February 2012 remands, during the course of the current appeal, the Veteran has been assisted by Veterans' service organizations as well as by a private attorney.  The claims file reflects that the Disabled American Veterans executed a VA Form 21-22 with the Veteran in January 2006.  In his appeal before the Court, the Veteran was represented by a private attorney.  Following the Court's remand, the same private attorney sent letters to the Board in October 2009 and March 2010 declaring himself as the Veteran's representative before VA.  However, in email correspondence in May 2010, the attorney was advised that a VA Form 21-22 appointing him as representative was not of record, and the attorney indicated he would obtain such from the Veteran.  In March 2011 and April 2011 letters, the attorney was again advised that a VA Form 21-22 appointing him as representative was not of record.  To date, no such form or other correspondence has been submitted indicating the Veteran has appointed the attorney to represent him before VA.  In July 2010 and December 2011, Disabled American Veterans filed written brief presentations to the Board on the Veteran's behalf.  As the claims file does not contain a power of attorney or any other written documentation to show that the private attorney is the Veteran's authorized representative, the Board recognizes that the Veteran's current power of attorney is with Disabled American Veterans.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that all VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379  (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

In this case, the Veteran was sent a letter dated September 19, 2012, advising him of his right to a third hearing pursuant to Arneson.  The Veteran responded in October 2012 that he would like to appear at a hearing at his local RO before a third VLJ.  As such, the Veteran's requested hearing should be scheduled.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at his local RO.  Provide him and his representative appropriate advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_____________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

_____________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

